NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TYRELL DESHAWN SANDERS,                  )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-3231
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Senior Judge,
and Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, MORRIS, and SMITH, JJ., Concur.